Citation Nr: 9924713	
Decision Date: 08/30/99    Archive Date: 09/08/99

DOCKET NO.  92-21 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a knee disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Valerie E. French, Associate Counsel


INTRODUCTION

The appellant served on active duty for training from April 
9, 1990 to July 13, 1990.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a January 1992 rating decision of the Atlanta, 
Georgia, Regional Office (RO) of the Department of Veterans 
Affairs (VA), in which service connection was denied for a 
knee disability.  

This claim was previously remanded by the Board in August 
1994 and again in April 1997.  Having reviewed the record, 
the Board is satisfied that the required evidentiary 
development has been completed to the fullest possible 
extent.  


FINDING OF FACT

The record does not include competent medical evidence 
showing that the appellant has a currently manifested knee 
disorder which is etiologically related to her period of 
active duty for training between April 1990 and July 1990, or 
to a diagnosis of chondromalacia patella therein.  


CONCLUSION OF LAW

The preponderance of the evidence is against a finding that a 
knee disability was incurred in or aggravated by the 
appellant's period of active service.  38 U.S.C.A. § 5107 
(West 1991 & Supp. 1998); 38 C.F.R. § 3.303 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the appellant has submitted 
evidence which is sufficient to justify a belief that his 
claim is well grounded.  VA has a duty to assist the 
appellant to develop facts in support of a well grounded 
claim.  38 U.S.C.A. § 5107(a) (West 1996) and Murphy v. 
Derwinski, 1 Vet.App. 78 (1990).  The appellant has not 
alleged, and the record does not indicate, the need to obtain 
any pertinent records which have not already associated with 
the claims folder.  Thus, the Board finds that VA's duty to 
assist the appellant has been satisfied.


Medical Evidence

The report of a May 1988 medical examination, conducted for 
the purpose of enlistment into the Air Force reserves, 
indicates a notation of right hallux valgus, not considered 
disabling, on examination of the feet.  

Service medical records show that the appellant initially 
sought treatment for her knees shortly after her induction 
into active duty.  An April 1990 treatment note indicates 
that she complained of swollen knees for the past three days, 
with  objective findings of slight crepitus in both knees.  
An assessment of probable bilateral "PFA" was given.  
Thereafter, she continued to complain of swelling in her 
knees after doing marching and maneuvers.  A May 1990 
treatment note shows that objective examination was positive 
for pain to patellar compression.  A diagnosis of bilateral 
chondromalacia patella was made and she was referred to 
physical therapy.  

A June 1990 treatment note indicates that the appellant had 
requested a letter stating that her knees were damaged from 
basic and she could not perform her job in the Medical 
Reserve Unit as she was unable to stand or lift because of 
pressure on her knees.  The letter was written and an 
assessment of chondromalacia patella was given.  A subsequent 
June 1990 treatment note from the orthopedic clinic indicates 
that the appellant's squadron had called MSS and it was 
explained that she had patellofemoral syndrome and would need 
3-6 months of conditioning.  It was noted that she was world-
wide qualified and had no reason to justify a medical 
evaluation board as her present profile was adequate.  The 
appellant's rehabilitation program was fully explained and 
physical therapy directions were given.  

A June 1990 physical therapy consultation note indicates that 
the appellant complained of constant pain in her knees and 
pain and discomfort behind the left knee due to a hamstring 
strain in basic training.  A subsequent June 1990 physical 
therapy consultation note shows that the appellant had been 
doing her exercises, but still had complaints of pain in both 
knees.  It was noted that she had been put in for a medical 
board evaluation to look into a possible discharge from the 
Air Force.  

In June 1990, the appellant was afforded an orthopedic 
consultation.  The report documents the history of the 
appellant's orthopedic problems and it was noted that she was 
initially given a profile allowing her to wear tennis shoes 
in April 1990, because of foot pain.  She was later found to 
have a bunion of the right foot with inadequate footwear 
since that time.  It was noted that she had continuous 
profiles written since her entry in to the Air Force Reserves 
and she managed to finish basic training, but had never 
undergone aerobics testing or performed physically in any way 
with normal exercise.  In June 1990, she was seen by a 
podiatrist with a complaint of aggravated bunion.  She 
continued to be followed for aggravated bunion and an attempt 
was being made to fit her with adequate footwear.  

The report indicates that in May 1990, the appellant 
presented to medical sick call complaining of bilateral 
anterior knee pain with any exercise, including just minor 
walking, squatting, running, etc.  According to the 
appellant, she had attended three therapy sessions, put ice 
on her knee, and did stretching and strengthening exercises 
without any significant improvement.  She reported no 
previous injuries to her knees and complained of mild 
swelling and pain, not localized and not associated with any 
acute erythema or warmth.  It was noted that the appellant 
had requested administrative action to assist her in 
separating from not only her current assignment but from the 
Reserves so she could join her husband in Germany. 

On objective examination, there was no patellar malalignment 
in the standing position or on sitting examination.  There 
was no swelling or acute inflammation.  Supine examination 
revealed a very positive shrug sign.  There was atrophy of 
the vastus medialis muscle and fair development of the 
lateral muscle, however, there was extensor weakness in all 
planes and a very weak terminal extensor mechanism.  She had 
a positive J-sign and apprehension sign was negative with 
some pain with patellar compression.  Lachman's, drawer, and 
McMurray's tests were all negative.  
An assessment of remarkable patellofemoral syndrome was 
given.  

It was noted that the appellant was thoroughly counseled 
concerning the pathogenesis, etiology, and treatment of this 
problem, which was one of deconditioning treated by 
reconditioning.  She was informed that the problem required a 
minimum of three months' time of initial rehabilitation, and 
she was encouraged to continue reconditioning exercises and 
aerobic effort as tolerated.  It was believed that she should 
be able to overcome her problems with deconditioning and 
muscle imbalance without problem.  It was noted that she was 
worldwide qualified and this was not medical reason for 
medical board action.  

Administrative documents, dated in July 1990, show that the 
appellant was recommended for disenrollment from basic 
training due to unresolving medical problems.  It was also 
recommended that she be returned to her Air Force Reserve 
unit and not be considered for reclassification or retention 
due to an apparent negative attitude toward the Air Force.  

In September 1991, the appellant was afforded a VA orthopedic 
examination.  She complained that she had difficulty walking 
up and down stairs and she could not stand on her knees or 
squat without discomfort and pain in both knees and she could 
not participate in sports without swelling in the knees.  On 
objective examination, there was no swelling in the knees, 
there were no deformities, and range of motion was full.  
Extension was to 140 degrees.  The examiner commented that 
the appellant continued to have pain when standing and on use 
of the knees, with swelling.  It was also noted that she had 
used braces and was currently on no medications.  The 
examiner provided a diagnosis of history of patellofemoral 
syndrome.  

The report of an October 1991 x-ray of the knees shows that 
there was no evidence of fracture or dislocation and there 
was no radiographic evidence of significant osteoarthritis.  
The visualized osseous structures were within normal limits.  

In an April 1992 statement submitted with her substantive 
appeal, the appellant noted that prior to entering the 
service, she was capable of playing racquetball and softball, 
lifting weights, and participating on a track team.  She 
could also stand for a long period of time (eight hour 
shifts) and had a general good health in both knees.  
According to the appellant, she first encountered knee 
problems on entry to active service, when she was issued 
combat boots that were too small.  From marching and facing 
movements, she began to encounter swelling and weakness in 
both knees, and this pain was not eliminated by Motrin and a 
pair of knee braces which she was given on sick call.  In 
addition, the appellant stated that she felt an element of 
intimidation from medical examiners and evaluators, and 
reference had been made to the fact that she was the oldest 
trainee there and couldn't keep up with the others.   The 
appellant stated that she was currently working as a 
secretary as this position did not require standing.   

In support of her claim, the appellant submitted the report 
of a Kin/Com test, which was conducted at the Houghston 
Sports Hospital in April 1992.  The examination report shows 
a notation of "63 % deficit COM" with regard to the right 
knee and "51 % deficit ECC" with regard to the left knee on 
"Test 2."  On "Test 3," a notation of "29 % deficit COM" 
was made with regard to the right knee, and a notation of 
"50 percent deficit ECC" was made with regard to the left 
knee.  According to the appellant, this Kin/Com tests results 
prove beyond a shadow of a doubt that her knees were injured 
during basic training and that the knees are still suffering 
from the abuse done to them during that time.  As the 
appellant failed to report for the VA examinations required 
by Board Remands in August 1994 and November 1997, the record 
does not include an interpretation of this Kin-Com report or 
medical information as to the significance of the noted 
objective findings.  

In June 1993, the appellant was afforded a hearing before a 
hearing officer at the Nashville RO.  She testified that 
during her training, her knees became progressively worse to 
the point where she could not even walk to class and she had 
seven waivers because she couldn't run or do physical 
training.  In addition, she was issued braces for her knees, 
which she wore when completing the obstacle course during 
basic training.  When she asked what could be done for her 
knees, she was told that the only thing that could be done is 
to get her out for medical reasons because she was a 
reservist.  

She also testified that her lifestyle had changed as a result 
of her knee problems as she cannot in participate in sports, 
lift weights, or bend or stiffen her knee as she did prior to 
her active duty for training.  In addition, she now has to 
deal with aches and pains from being issued tennis shoes and 
not having adequate care or treatment for her knees.  She 
noted more problems with her left knee than her right, and 
she took Motrin when the pain got severe.  She also reported 
problems with swelling, redness, heat, buckling, pulling, 
instability, and a "burning sensation," in her knees, and 
she could not fully extend the knee.  She reported that she 
had been told by physicians that there wasn't a whole lot to 
do for her knee, as all she could do was try to strengthen 
it, ice it, elevate it, and take Motrin for it.  

According to the appellant, her knees had been examined at 
the Houghston Sports Clinic, where it was found that she had 
deficits in muscle stability, strength, and extension.  She 
also stated that her examining physician at that facility had 
told her it was feasible that her knees had been injured as a 
result of wear and tear, gripping of shoes, and deterioration 
of stability.  She stated her belief that her VA examination 
was inadequate, as it lasted about 5 minutes and all the 
examiner did was ask her questions.  

In a December 1993 statement, the appellant indicated her 
belief that her knees were injured in service as a result of 
having to wear tennis shoes to complete exercises and 
maneuvers in basic training which would ordinarily require 
combat boots.  She also noted that she did not want to be 
separated from service in order to join her husband in 
Germany; rather, as it was an abusive relationship she had 
joined the military to get away from him and the last thing 
she wanted to do was rejoin him.  She indicated that as a 
reservist, her unit told her they could not pay for her to be 
pulled from school to receive therapy for her knees, so she 
requested to be released because of the constant pain. 

In July 1993, the appellant was afforded a VA joints 
examination.  She complained that her activity was currently 
limited due to knee pain, and that she used to hike and play 
sports.  She noted that as she was now unable to participate 
in those activities, her life had changed quite 
significantly.  

On objective examination of the knees, there was no localized 
swelling or warmth of either knee.  No gross deformities were 
noted.  The left knee showed a weakly positive drawer sign 
with some valgus instability and marked crepitus on flexion 
and extension with occasional periods of locking on passive 
range of motion.  Range of motion of the left knee revealed 
140 degrees of flexion with -5 degrees of extension.  The 
right knee showed 140 degrees of flexion and 0 degrees of 
extension again with crepitus noted in both knees during the 
range of motion.  There was no effusion noted in either joint 
and again no local heat or warmth.  A diagnosis of early 
osteoarthritis of the left knee was provided.  

The report of a July 1993 knee x-ray shows findings of a 
sclerotic lesion in the medial aspect of the left proximal 
tibia, measuring approximately 1 x 3 cm, which could 
represent osteoma or osteoid osteoma.  Bone scan was 
recommended for further evaluation if clinically indicated.  
No other abnormalities were noted.  

The record indicates that after a period during which the 
appellant's whereabouts were unknown, contact was 
reestablished and her correct address was obtained by the RO.  
In conjunction with Remands by the Board in August 1994 and 
April 1997, she was scheduled for a new VA orthopedic 
examination upon notice of her current address in Georgia.  
As the appellant preferred to be examined at the Decatur, 
Georgia VAMC, she was scheduled for special examinations at 
that facility in February 1998 and March 1998, and she was 
notified of the dates and times of those examinations at her 
latest address of record.  However, the record indicates that 
she failed to report for any of the scheduled examinations.  


Analysis

The record indicates that the appellant has failed to report 
for three recently scheduled examinations, and there is no 
indication from the record as to the reasons for her absence.  
Therefore, the Board has adjudicated the instant claim based 
on the evidence of record in accordance with 38 C.F.R. 
§ 3.655(b) (1998).  

According to 38 U.S.C.A. § 1110, 1131 (West 1991 & Supp. 
1997), service connection may be granted for a disability if 
it is shown that the appellant suffers from a disease or 
injury incurred in or aggravated by service.  In addition, 
service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1998).  

Having reviewed the record, the Board has concluded that the 
preponderance of the available evidence is against a finding 
that the appellant has a permanent knee disability which is 
etiologically related to her period of active service for 
training between April 1990 and June 1990.  Specifically, the 
service medical records show diagnosis and treatment for 
chondromalacia patella and patellofemoral syndrome, which was 
not considered to be permanent as it was felt that her 
symptoms could be alleviated by participation in a physical 
therapy program of reconditioning and strengthening for a 
period of at least 3-6 months.  However, the record clearly 
shows that the appellant desired medical board evaluation and 
separation prior to completing the course of recommended 
physical therapy, even though it was the opinion of her 
physicians that she was world-qualified for service and her 
knee condition was not reason for a medical discharge from 
the military.  

The Board notes that there is no record of post-service 
treatment or diagnosis, from either VA or private sources, 
for chondromalacia patella or patellofemoral syndrome in the 
knees.  In fact, while the record includes lengthy statements 
from the appellant documenting the extent of the pain and 
damage in her knees, she has not presented any evidence 
showing permanent residuals or objective indications of knee 
pathology which have been related to in-service treatment for 
chondromalacia patella and patellofemoral syndrome.  At the 
time of a September 1991 VA examination, there was no 
swelling or deformity of the knees and range of motion was 
normal.  Patellofemoral syndrome was diagnosed by history 
only, and there was no evidence that residuals of in-service 
diagnosis for chondromalacia patella or patellofemoral 
syndrome were manifested.  

In addition, the record does not include any competent 
medical evidence, to include medical opinions from VA 
physicians or other private caregivers, to the effect that 
her current knee problems are etiologically related to her 
short period of active duty for training or to wearing tennis 
shoes to perform her duties therein, as she has claimed.  
While the June 1993 examination report shows a diagnosis of 
early osteoarthritis of the left knee with findings of weakly 
positive drawer signs with some valgus instability, 
occasional periods of locking, and marked crepitus, the 
appellant has not presented any evidence, to include a 
medical opinion, which shows that these current findings are 
related to her wearing of tennis shoes while performing the 
required activities of basic training.  

The appellant has submitted the report of a Kin/Com test 
which was conducted at Houghston Sports Center, and it is her 
contention that this report documents permanent damage and 
deficit to her knees as a result of military service and from 
being forced to wear tennis shoes during basic training. 
However, there is no available medical information which 
illustrates the nature of this test or what the report 
findings represent vis-à-vis a knee disorder and the 
appellant's claims of in-service injury to her knees.  As the 
appellant failed to report for the recently scheduled VA 
examinations, her claims folder and medical history were not 
reviewed by a VA examiner and a medical interpretation of the 
Kin/Com testing was not obtained.  As such, the Board is 
unable to consider this report in conjunction with the 
instant claim as its significance is not known.  

As noted above, the appellant has repeatedly argued that her 
current knee pain and impairment is related to or was caused 
by her period of active duty for training and the fact that 
her combat boots were too small and she was forced to wear 
tennis shoes to complete that training. The Board notes that 
she has not presented any objective documentation or a 
medical opinion to support this contention, and as a layman 
the appellant is not competent to offer opinions on medical 
causation.  Moreover, the Board may not accept unsupported 
lay speculation with regard to medical issues.  See Espiritu 
v. Derwinski, 2 Vet.App. 482 (1992).  

For the reasons stated above, therefore, the Board finds that 
the preponderance of the available medical evidence is 
against a finding that a permanent knee disability was 
incurred in or aggravated by the appellant's period of active 
duty for training, to include a diagnosis of patellofemoral 
syndrome therein.  Accordingly, the appellant's claim is 
denied. 

In denying the appellant's claim, the Board notes that she 
has failed to appear for scheduled examinations and to 
requests for additional evidence which were specified in 
prior Remands.  By doing so, the appellant has precluded the 
Board from consideration of information which may have been 
helpful to her claim.  




ORDER


Service connection is denied for a knee disability.  



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 

